—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered on or about December 1, 1993, which, inter alia, granted plaintiff’s summary judgment motion with respect to his cause of action founded on Labor Law § 240 (1), unanimously affirmed, without costs.
As it is clear that plaintiff’s injury was a direct result of the failure of defendants to provide adequate safety devices or other proper protection to plaintiff who fell off an A-frame ladder and sustained injuries while working for defendants, there was a violation of Labor Law § 240 (1), as a matter of law (see, MacNair v Salamon, 199 AD2d 170). Moreover, the purported culpability of plaintiff is not a defense to his section 240 (1) claim (Stolt v General Foods Corp., 81 NY2d 918).
*206As to the third-party claim, while it appears that the third-party defendant was not covered by Citibank/Citicorp’s policy of insurance at the time of the accident, and therefore, the policy of anti-subrogation would be inapplicable here, at the very least, a question of fact exists in such regard sufficient to preclude a grant of summary judgment on said claim. Concur —Rosenberger, J. P., Ross, Rubin, Nardelli and Tom, JJ.